Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the claims filed on August 20, 2019. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 6 recites the limitation "a second alert" and “the second alert” in p. 29, ll. 16-17.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites “a second alert” and “the second alert” which implies that there is “a first alert,” however there is no reference to “a first alert” in the independent claim 1 or claim 2, which claim 6 is dependent on.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (U.S. Patent Pre-Grant Publication No. 2018/0032692) in view of Brown (U.S. Patent Publication No. 7,252,636).
As per independent claim 1, Hickle discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component and a speaker, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient (See 
While Hickle teaches a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component and a speaker, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient; and a processor in communication with the personal assistant device and an electronic health information system, Hickle may not explicitly teach one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, via the listening component, a voice command from the patient, transmit the voice command to the electronic health information system, receive, from the electronic health information system, a response instruction to the voice command, and audibly output, via the speaker, the response instruction.
Brown teaches a system for one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, via the listening component, a voice command from the patient (See col. 16, ll. 41-62: Voice commands can be given to the system via the processing unit.), transmit the voice command to the electronic health information system (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient’s remotely programmable apparatus.), receive, from the electronic health information system, a response instruction to the voice command (See col. 9, ll. 60-67: The server retrieves 
As per claim 2, Hickle/Brown disclose the system of claim 1 as described above. Hickle further teaches further comprising a connected health marker monitoring device associated with the patient, wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive a measurement from the connected health marker monitoring device (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmit the measurement to the electronic health information system (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.).
As per claim 3, Hickle/Brown disclose the system of claims 1 and 2 as described above. Hickle further teaches wherein the measurement is stored in the electronic health information system and associated with the patient (See Paragraphs [0039]-[0040]: Receive, format, and store 
As per claim 4, Hickle/Brown disclose the system of claims 1 and 2 as described above. Hickle may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient’s remotely programmable apparatus.); and audibly output the measurement via the speaker (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 5, Hickle/Brown disclose the system of claims 1 and 2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to transmit the measurement to an electronic device associated with a member of a healthcare team associated with the patient (See Paragraphs [0074]-[0079]: The patient measurements can be delivered to the Grace Clinic Online (GCO) 
As per claim 6, Hickle/Brown disclose the system of claims 1 and 2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); and automatically transmit a alert to the personal assistant device, the alert having content that includes at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.).
As per claim 7, Hickle/Brown disclose the system of claims 1, 2, and 6 as described above. Hickle may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system.
Brown teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient (See col. 11, ll. The apparatus includes a microphone for receiving spoken responses to the queries and prompts.); and transmit the response to the electronic health information system 
As per claim 8, Hickle/Brown disclose the system of claims 1 and 2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); transmit the indication that the measurement is abnormal to an electronic device associated with a member of a healthcare team associated with the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel.); receive, from the healthcare team member's device, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.); and transmit a second alert to the personal assistant device, the second alert having content that includes the at least one instruction for the patient (See Paragraph [0052]: An alert 
As per independent claim 9, Hickle discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component, a speaker, and an alert indicator, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient (See Paragraphs [0036]-[0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.); a connected health marker monitoring device associated with the patient (See Paragraph [0083]: An FDA certified medical device that includes delivery of the results data via FDA certified methods may be required, which the Examiner is interpreting to encompass the claimed portion.); a processor in communication with the personal assistant device, the connected health marker monitoring device and an electronic health information system (See Paragraph [0036]: The patient’s device is communication with patient information sources, such as health information exchanges or Microsoft HealthVault.); and one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, from the electronic health information system, an alert associated with the patient, the alert having content that includes at least one task to be performed by the patient using the connected health marker monitoring device (See Paragraph [0052]: An alert message can be sent to a patient with an attached action plan.); activate the alert indicator associated with the personal assistant device (See Paragraph [0052]: The reminder that is sent to the display is being interpreted to encompass activating an alert indicator.).
While Hickle teaches a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component, a speaker, and an alert indicator, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient; a connected health marker monitoring device associated with the patient; a processor in communication with the personal assistant device, the connected health marker monitoring device and an electronic health information system; and one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, from the electronic health information system, an alert associated with the patient, the alert having content that includes at least one task to be performed by the patient using the connected health marker monitoring device; activate the alert indicator associated with the personal assistant device, Hickle may not explicitly teach one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, via the listening component, a voice command from the patient requesting the content of the alert; and audibly output the content of the alert via the speaker.
Brown teaches a system for one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, via the listening component, a voice command from the patient requesting the content of the alert (See col. 16, ll. 41-62: Voice commands can be given to the system via the processing unit.); and audibly output the content of the alert via the speaker (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include receive, via the listening component, a voice 
As per claim 10, Hickle/Brown discloses the system of claim 9 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive a measurement from the connected health marker monitoring device (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmit the measurement to the electronic health information system (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.).
As per claim 11, Hickle/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein the measurement is stored in the electronic health information system and associated with the patient (See Paragraphs [0039]-[0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the EMR to encompass an electronic health information system and associated with the patient.).
As per claim 12, Hickle/Brown discloses the system of claims 9-10 as described above. Hickle may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant 
As per claim 13, Hickle/Brown discloses the system of claims 9-10 as described above. Hickle wherein when executed by the processor, the computer-readable instructions further cause the processor to transmit the measurement to an electronic device associated with a member of a care team associated with the patient (See Paragraphs [0074]-[0079]: The patient measurements can be delivered to the Grace Clinic Online (GCO) organization, which the Examiner is interpreting the GCO organization to encompass a member of a healthcare team associated with the patient.).
As per claim 14, Hickle/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); and automatically transmit a second alert to the personal assistant device, the second alert having content that includes at least one instruction for the 
As per claim 15, Hickle/Brown discloses the system of claims 9-10 and 14 as described above. Hickle may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient (See col. 11, ll. The apparatus includes a microphone for receiving spoken responses to the queries and prompts.); and transmit the response to the electronic health information system (See col. 14, ll. 28-42: The server retrieves the assigned script program from the database and transmits the script program to the individual’s remotely programmable apparatus through the communication network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system as taught by 
As per claim 16, Hickle/Brown discloses the system of claims 9-10 and 14 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive, via the connected health marker monitoring device associated with the patient, a measurement in response to the at least one instruction for the patient (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.). However, Hickle may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; and transmit the measurement to the electronic health information system.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); and transmit the measurement to the electronic health information system (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient’s remotely programmable apparatus.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include output, via the speaker of the personal assistant device, the at least one instruction for the patient; and transmit the measurement to the electronic health information 
As per claim 17, Hickle/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); transmit the indication that the measurement is abnormal to an electronic device associated with a member of a care team associated with the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel.);  receive, from the care team member's device associated, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.); and transmit a second alert to the personal assistant device, the second alert having content that includes the at least one instruction for the patient (See Paragraph [0052]: An alert can be transmitted to the patient if the patient data indicates an emergency and action items can be sent with the alert.).
As per independent claim 18, Hickle discloses a method for remotely managing healthcare, the method comprising: receiving, at a control component, a measurement from the connected health marker monitoring device, the measurement being taken in response to the patient performing the at least one instruction (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmitting the measurement, via the control component, to an electronic health 
While Hickle teaches a method for remotely managing healthcare, the method comprising: receiving, at a control component, a measurement from the connected health marker monitoring device, the measurement being taken in response to the patient performing the at least one instruction; and transmitting the measurement, via the control component, to an electronic health information system, Hickle may not explicitly teach audibly outputting, via a speaker of a personal assistant device associated with a patient, at least one instruction to be performed by the patient using a connected health marker monitoring device.
Brown teaches a method comprising: audibly outputting, via a speaker of a personal assistant device associated with a patient, at least one instruction to be performed by the patient using a connected health marker monitoring device (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hickle to include audibly outputting, via a speaker of a personal assistant device associated with a patient, at least one instruction to be performed by the patient using a connected health marker monitoring device as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49). 
As per claim 19, Hickle/Brown discloses the method of claim 18 as described above. Hickle further teaches further comprising receiving a voice command from the patient requesting 
As per claim 20, Hickle/Brown discloses the method of claims 18-19 as described above. Hickle further teaches further comprising: authorizing the voice command based on the identity (See Paragraph [0070]: The patient can authenticate his or her identity and report result data from any capable device.). Hickle may not explicitly teach further comprising: verifying the identity of the patient.
Brown teaches further comprising: verifying the identity of the patient (See col. 5, ll. 8-26: The table contains a list of the patients to be monitored and for each patient, a unique patient identification code is assigned to the patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hickle to include verifying the identity of the patient as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen et al. (U.S. Patent Pre-Grant Publication No. 2014/0188516), describes a method, related system, and apparatus for establishing communications link between the monitoring client and the base, Rosenfeld et al. (U.S. Patent Publication No. 7,256,708), describes a communications network for providing continuous patient monitoring to provide critical care services from a remote location, and Paganelli et al. (“ERMHAN: A Context-Aware Service Platform to Support Continuous Care Networks for Home-Based Assistance”), describes a multichannel context-aware service platform designed to support care networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626